DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 29 and 33 are amended.
Claims 1-4, 8, 11, 15, 16, 18, 19, 22, 23 and 29-36 are examined on the merits.
Response to Arguments
Based on explanation given by Applicants in Remarks filed on 08/11/2022, Objection to Drawings and the rejection of claims 29-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn.
With respect to independent claim 1, Applicant’s argument is found persuasive, i.e. cited Prior Art does not disclose the collection volume located between the bore and the filter. Art rejection of claims 1, 2, 4, 8 and 11 is withdrawn. See the Allowable Subject Matter indicated below.
Applicant's arguments filed 08/11/2022 with respect to claims 25 and 29 have been fully considered but they are not persuasive:
With respect to claim 15, Applicants argue that the rejection is improper, because the combination of references do not disclose the tissue trap partially located axially between said bore of said at least one fitting and said mouth of said filter element.
However, the combination of Murray and Vanderwoude is readable on this limitation, since the trap can be positioned at any desired place (see the obviousness rejection statement below.
With respect to the amendment made to claim 29, Applicants argue that the reference of Murray does not teach the limitation presented in the amendment made to the claim.
However, the reference of Murray is readable not this limitation. See the rejection in view of Murray (fig. 10) below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29-32 and 34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murray et al. (US 2007 /0135778).
Regarding claim 29, Murray discloses a manifold (Abstract, line 1) comprising:
a housing 158 ([0070]; fig. 9) comprising at least one sidewall 158 ([0070]; fig. 9) and a faceplate collectively defining a manifold volume, wherein a longitudinal axis of said manifold extends proximally from said faceplate (fig. 9); 
an outlet opening 170 (page 5, [0070]; fig. 9) within a proximal portion of said housing and in fluid communication with said manifold volume; 
a filter element 166 (page 5, [0068]; fig. 10) within said housing and comprising a base B (fig. 10), a mouth A (fig. 10) positioned opposite said base relative to said outlet opening and spaced apart from said faceplate, a basket C (fig. 10) extending between said base and said mouth, and porous features within said basket, wherein a bottom of said basket is defined on an axis at a first distance from said longitudinal axis; 
at least one fitting 48 (page 2, [0039]; fig. 9) defining a bore in fluid communication with said manifold volume with said fitting adapted to receive a suction line for drawing fluid into said manifold volume (page 2, [0039]), wherein a fluid communication path is established from said bore of said fitting to said outlet opening through said manifold volume and across said filter element such that said porous features are adapted to trap material entrained within the fluid as the fluid is drawn through said fluid communication path; and 
a protrusion 164 (page 5, [0068]; fig. 9) extending from said at least one sidewall to at least partially define a material collection volume within said housing, said protrusion comprising a transition, and a surface coupled to said transition and located at a second distance from said longitudinal axis with said second distance being greater than said first distance such that, as the fluid and material is drawn through said fluid communication path, the material collects within said material collection volume prior to encountering said mouth of said filter element (see figs. 9 and 10), wherein the material collection volume D (fig. 10) is located below the mouth of the filter element (see fig. 10).

    PNG
    media_image1.png
    454
    550
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Regarding claim 30, Murray discloses the manifold, wherein a depth of said material collection volume is defined between a difference of said first distance and said second distance (see fig. 10).
Regarding claim 31, Murray discloses the manifold, wherein a length of said material collection volume is defined between said faceplate and said mouth of said filter element (see fig. 10).
Regarding claim 32, Murray discloses the manifold, wherein the protrusion comprises a first surface extending downwardly from said at least one sidewall, and a second surface extending distally from said first surface to said distal end of said housing with said first and second surfaces defining at least a portion of said material collection volume (see figs. 9 and 11).
Regarding claim 34, Murray discloses the manifold, wherein the filter element comprises a snorkel C (fig. 10) that has porous features, since it allows to flow liquid but filters solid matter (page 5, [0068]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US 2007 /0135778) in view of Vanderwoude et al. (WO 2013/090579).
Regarding claim 33, Murray discloses the invention discussed above but does not expressly disclose the manifold comprising a tissue trap and coupling features to removably couple to the tissue trap.
Vanderwoude teaches a cassette (Abstract, line 1) that is a manifold comprising a tissue trap and coupling features to removably couple to the tissue trap (page 4, [0007] and [0008]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the manifold of Murray with the tissue trap and coupling features to removably couple to the tissue trap, as taught by Vanderwoude in order to make the tissue to retain in the trap, as motivated by Vanderwoude (page 4, [0007]).
Claims 15, 16, 18,19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. (US 2007 /0135778) in view of Vanderwoude et al. (WO 2013/090579), and further in view of Michaels et al. (US 2008/0179344).
Regarding claim 15, 16 and 18, Murray discloses a manifold (Abstract, line 1) comprising:
a housing 158 ([0070]; fig. 9) comprising at least one sidewall 158 ([0070]; fig. 9) defining a manifold volume, and a distal portion defining a distal end and comprising a longitudinal axis extending proximally from said distal end of said distal portion (page 5, [0070]); 
an outlet opening 170 (page 5, [0070]; fig. 9) within a proximal portion of said housing and in fluid communication with said manifold volume; 
a filter element 166 (page 5, [0068]; fig. 10) within said housing and comprising a base B (fig. 10), a mouth A (fig. 10) positioned opposite said base relative to said outlet opening, a basket C (fig. 10) extending between said base and said mouth, and porous features within said basket;
at least one fitting 48 (page 2, [0039]; fig. 9) defining a bore in fluid communication with said manifold volume with said fitting adapted to receive a suction line for drawing fluid into said manifold volume (page 2, [0039]), wherein a fluid communication path is established from said bore of said fitting to said outlet opening through said manifold volume and across said filter element such that said porous features are adapted to trap material entrained within the fluid as the fluid is drawn through said fluid communication path.
Murray does not expressly disclose the manifold comprising a tissue trap and coupling features to removably couple to the tissue trap.
Vanderwoude teaches a cassette (Abstract, line 1) that is a manifold comprising a tissue trap and coupling features to removably couple to the tissue trap (page 4, [0007] and [0008]), as required by claim 16, and wherein the tissue trap is at least partially transparent (page 30, [000196]), as required by claim 18.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the manifold of Murray with the tissue trap and coupling features to removably couple to the tissue trap at any desired palce, as taught by Vanderwoude in order to make the tissue to retain in the trap, as motivated by Vanderwoude (page 4, [0007]).
Murray in view of Vanderwoude do not expressly disclose the manifold, wherein the tissue trap comprises graduations.
Michaels teaches a medical fluid collection system (Abstract, line 1), wherein the liquid containing reservoir comprises graduations (page 7, [0081]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the tissue trap of Murray/ Vanderwoude with the graduations, as taught by Michaels in order to measure the liquid amount collected in the chamber, as motivated by Michaels (page 7, [0081]). 
Regarding claims 19 and 22, Murray discloses the manifold, wherein the filter element comprises a snorkel C (fig. 10) that has porous features, since it allows to flow liquid but filters solid matter (page 5, [0068]).
Allowable Subject Matter
Claims 1, 2, 4, 8 and 11 are allowed over the Prior Art of record.
Claims 23, 35 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1, the Applicant’s argument is found persuasive, i.e. the closest prior art of record Murray et al. (US 2007 /0135778) fail to teach, suggest or render obvious the protrusion having material collection volume located between the bore the mouth of the filter element that allows the materia to be collected between the bore and the filter element.
Regarding claims 23, 35 and 36, as previously stated, the closest prior art of record fail to teach, suggest or render obvious a flow diverter within the housing located between the bore of the fitting and the mouth of the filter element.
Murray et al. (US 2007 /0135778) discloses most of claimed elements, except for the tissue trap coupled to the housing.
Vanderwoude et al. (WO 2013/090579) remedies this deficiency.
However, none of cited art teach or suggest flow diverter within the housing located between the bore of the fitting and the mouth of the filter element.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217. The examiner can normally be reached 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILYA Y TREYGER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781